I wish to express my very warm congratulations, Sir, on your election as President of the General Assembly at its seventy-second session, which is an acknowledgement of your distinguished career as a diplomat and a tribute to your country, Slovakia. I would also like to pay tribute to Secretary-General António Guterres for his leadership and efforts to strengthen the role of our Organization during this first year of his term of office.
The theme of this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — responds to the concerns of the moment in most of the States Members of the Organization. I am pleased with it, as it is consistent with the logic of the Sustainable Development Goals
and because, for my country, peace, stability and the improvement of our people’s living conditions are the Government’s priorities.
Seventy-two years ago the Organization was born out of the ambition to reform relations among States on the basis of the principle of sovereign equality and the desire to guarantee peace and prosperity for all. That ambition remains relevant and is carried forward every day by the commitment of women and men who are determined to see it fulfilled, sometimes at the risk of their lives.
In the face of the rise of terrorism in various forms, it is indisputable that the world to which we aspire depends on how we address peace and security issues. For the past year, my country has been the victim of terrorist attacks, especially in the Kasai provinces and even in the capital, by certain armed groups whose objective is to destroy the peace so dearly acquired, so as to thwart the dynamics of consensus-based problem-solving at the national level and to undermine our development efforts. In the Kasai, a mystico-tribal militia is using the civilian population, including children, as human shields and is attacking people and public buildings that symbolize the authority of the State. It is thereby sowing terror — decapitating law-enforcement officers, agents of the Independent National Electoral Commission, and administrative and traditional authorities.
Those were the circumstances of deplorable barbarity in which the two United Nations experts lost their lives in March. We are determined to make sure that light is shed on the exact circumstances of that crime so that that horrible act, as well as those to which our countrymen have been subjected, will not go unpunished. That is why public trials were begun several weeks ago, following the arrest of most of those presumed to be guilty. That was also the purpose of the recent conference on peace, reconciliation and development, which aimed to establish the truth of what really happened in those central provinces of the country, to promote reconciliation among the people of those provinces and to affirm our belief that all reconciliation necessarily involves justice and that there can be no real and lasting peace without justice.
My country remains open to all forms of collaboration on that subject. Thanks to that approach, which combines the restoration of State authority, dialogue and restorative justice, we have been able to reverse the dangerous trend in the security situation in the centre of the country, which has improved very significantly.
In the eastern part of the country, laudable efforts by the national defence and security forces have in turn allowed us to contain the terrorist attacks of the Allied Democratic Forces, which plagued our populations daily. We are convinced that the subregional cooperation initiative involving my country, South Sudan and the Central African Republic will also allow us to halt the terrorist threat posed by the Lord’s Resistance Army. Our participation in the process should be seen as evidence of our determination in the coalition’s fight against that threat.
With regard to combating sexual violence, I welcome the outstanding progress recorded by the courts, which have handed down hundreds of convictions for rape. No one has been spared from prosecution because of social position or military rank, which is proof that impunity in that area has ended.
Two years after the adoption of the 2030 Agenda for Sustainable Development, it is not too early to begin monitoring its implementation. In carrying out its commitments, my country has begun the process of prioritizing the environmental, social and economic dimensions of sustainable development in elaborating and implementing its national development plan. More specifically, in support of the Global Action Programme on Education for Sustainable Development, my country has been focusing on expanding access and equity, improving the quality of teaching and learning and improving governance in the educational sector.
We are are pleased with the increased access of girls to schools. Over 10 years, their enrolment rate has increased from 70 per cent to nearly 105 per cent. We are implementing plans to build thousands of schools, without neglecting in-depth reforms in that area.
Climate change is one of our greatest concerns, as it is a threat to humankind and our fundamental rights. Every State has the responsibility to contribute to limiting its impact. My country and the other countries in the Congo basin — home to the second-largest forest reserve in the world — are equipped, through the Central African Forest Commission, to help improve the quality of life on our planet. For its part, my country intends to uphold all of its commitments, beginning with the ratification of the Paris Agreement, which is now under way.
Like peace, political stability is for us a constant objective of our domestic policy. In that vein, for nearly a year we have been engaging in a dialogue that for us is a standing method of settling political disputes. In that connection, I would like to pay tribute to the African Union and other regional organizations. We are grateful for their support in that process. I also welcome the efforts of all the political forces in my country who, in the search for a comprehensive consensus on the electoral process, arrived at the agreement of 31 December 2016, the ultimate aim of which is the holding of elections.
At the request of all stakeholders for a new electoral register, voter registration has been under way for more than a year now. The last phase has just begun in the last two provinces in the centre of the country. We are pleased that more than 42 million voters of the projected 45 million have already been registered. In addition, a series of evaluations of the electoral process was started some 10 days ago by the National Monitoring Council, jointly with the Government and the Electoral Commission, which should allow for the publication of the electoral calendar by the Commission, which is the only competent institution in that regard.
Despite that progress, however, the challenges of organizing elections in my country remain enormous in terms of logistics, finances, security and legislation. We are confronting those obstacles with humility, but also with indisputable tenacity. Given the advances that have been made, I affirm that we are moving towards credible, transparent and peaceful elections and that our progress in that direction is irreversible, all without external interference or any fiats. I ask the true friends of my country to sincerely support our ongoing electoral process.
The Charter of the United Nations imposes obligations on us, including striving to building a better world. For that reason, the Democratic Republic of the Congo maintains a strategic dialogue with the United Nations on the future of the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo (MONUSCO), in accordance with the relevant Security Council resolution. That strategic review should determine the pace of the reduction of the MONUSCO force until its full withdrawal.
It is clear that, after almost 20 years of deployment, the United Nations force cannot expect to stay in my country indefinitely or to exercise its mandate in the same format and without drawing lessons from the weaknesses that have been identified. What is important to us, and what should be important to everybody, is the credibility of the Organization and the effectiveness of the contribution of United Nations troops on the ground. That is why, for several years now, we have been requesting the adjustment of the MONUSCO force to suit its dynamic missions, and the reorientation of resources thus freed up towards meeting our development needs. In that area, as in others, we do not intend to compromise on the respect due to the sovereignty of the Democratic Republic of the Congo, which is guaranteed by the Charter of the Organization.
I would like to believe that all who place their hopes in the United Nations — including my country — will fully commit to the implementation of the Sustainable Development Goals and to the long-awaited reform of the Organization. I wish the Assembly every success in its work.